Case 3:18-cv-14563-BRM-TJB Document 36-6 Filed 07/31/20 Page 1 of 2 PageID: 571




 Brian D. Sullivan
 FOX ROTHSCHILD LLP
 49 Market Street
 Morristown, NJ 07068
 Tel: (973) 994-7525
 Email: bsullivan@foxrothschild.com
 Attorneys for Defendant

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 NEW JERSEY COALITION OF
 AUTOMOTIVE RETAILERS, INC.,                    Case No. 3:18-cv-14563-BRM-TJB

                       Plaintiff,
                                                Motion Day: September 8, 2020
                  v.

 MAZDA MOTOR OF AMERICA, INC.

                       Defendant.



                             CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, the following documents were served

 electronically in accordance with the electronic case filing policies and procedures

 on the attorney of record for Plaintiff listed below:

       1. Defendant’s Notice of Motion to Dismiss, dated July 31, 2020;

       2. Declaration of Kyle Kaczmarek in Support of Motion to Dismiss, dated
          November 8, 2018, and the exhibits annexed thereto;
Case 3:18-cv-14563-BRM-TJB Document 36-6 Filed 07/31/20 Page 2 of 2 PageID: 572




       3. Defendant’s Brief in Support of Motion to Dismiss, dated July 31, 2020;
          and

       4. [Proposed] Order.

 To:   Daniel J. Kluska, Esq
       Marvin J. Brauth, Esq.
       Willentz, Goldman & Spitzer P.A.
       90 Woodbridge Center Drive
       P.O. Box 10
       Woodbridge, NJ 07095

       Attorneys for Plaintiff


                                              /s/ Brian D. Sullivan
                                              Brian D. Sullivan




                                          2
